Citation Nr: 0605949	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-25 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for infection of the feet.  

2.	Service connection for osteomyelitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 


INTRODUCTION

The veteran had active service from September 1965 to June 
1967.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 2003 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.   

In his notice of disagreement, and VA Form I-9, the veteran 
clearly states that he is claiming service connection for a 
skin disorder on his feet, and for a bone disorder of his 
feet - osteomyelitis - caused by the skin disorder.  In a 
January 2006 Board hearing, moreover, the veteran and his 
representative indicated that the veteran may also be 
interested in filing a service connection claim for a skin 
disorder on his hands.  This potential issue is referred to 
the RO for appropriate development.  


FINDINGS OF FACT

1.	The veteran's skin disorder on his feet is not related to 
active service.   

2.	The record contains no medical evidence indicating that 
the veteran has a current osteomyelitis disorder of his feet.  


CONCLUSIONS OF LAW

1.	A skin disorder of the feet was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1116, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309 (2005).  

2.	An osteomyelitis disorder of the feet was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 
3.310 (2005).  See also Allen v. Brown, 7 Vet. App. 439 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for bone and skin 
disorders of the feet.  In the interest of clarity, the Board 
will initially discuss whether the issues have been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claims, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.
 
I.  Veterans Claims Assistance Act of 2000

The Board is generally required to address the Veterans 
Claims Assistance Act of 2000 (VCAA) that became law in 
November 2000.  The VCAA provides, among other things, that 
the VA shall make reasonable efforts to notify a claimant of 
the evidence necessary to substantiate a claim for benefits 
under laws administered by the VA.  The VCAA also requires 
the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).  

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that information or evidence.  See 38 U.S.C.A. 
§ 5103A; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
the present case, the veteran was informed of the evidence 
needed to substantiate his claims by means of a rating 
decision issued in July 2003, a Statement of the Case issued 
in April 2004, and a letter from the RO issued in August 
2002.    

In the rating decision, the veteran was informed of the basis 
for the denial of his claims and of the type of evidence that 
he needed to submit to prevail.  In the Statement of the 
Case, the RO notified the veteran of all regulations 
pertinent to his claims, informed him of the reasons for the 
denials, and provided him with additional opportunity to 
present evidence and argument.  In the August 2002 letter, 
the RO advised the veteran of the respective duties of the VA 
and of the veteran in obtaining evidence needed to 
substantiate his claims.  

In the August 2002 letter, moreover, the RO requested from 
the veteran relevant evidence, or information regarding 
evidence pertaining to the appeal which the RO should obtain 
(the Board also finds that the veteran was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims).  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(veteran should be notified that he should submit any 
pertinent evidence in his possession).  And the RO provided 
notification to the veteran before the RO adjudicated his 
claims in July 2003.  Pelegrini, 18 Vet. App. at 121 (a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits).  

As such, the Board finds that the rating decision, the 
Statement of the Case, and the notification letter provided 
by the RO specifically satisfy the notice requirements of 38 
U.S.C.A. § 5103 of the new statute. 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  38 U.S.C.A. § 5103A.  Here, the 
RO obtained VA and service medical records pertaining to the 
veteran's claims.  The RO also attempted to obtain private 
medical records.  But, as the veteran and his representative 
indicated in the January 2006 Board hearing, these records 
had already been destroyed.  

The record also indicates that certain VA medical records 
reflecting treatment the veteran may have received in the 
late 1970s are missing from the claims file.  The veteran's 
representative maintains in a July 2005 Statement of 
Accredited Representative that medical records from Big 
Springs VA Medical Center are not included in the record.  
During the January 2006 Board hearing, the representative 
reiterated this, stating that VA records showing treatment in 
1979 are not available.  

As such, some VA medical records may have been lost while in 
the possession of the government.  The Board will therefore 
consider in its decision making the case of O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (where records are 
apparently lost while in the possession of the government, a 
heightened obligation applies to consider carefully the 
benefit-of-the-doubt rule).  But it is important to point out 
that the apparent loss of some records here is likely 
inconsequential.  As will be further detailed below, the 
record cannot support a finding of service connection here 
for either claim, based on the lack of medical nexus evidence 
connecting service and any current disability, and based on 
the lack of inservice and post-service evidence.  As the 
veteran was discharged in 1967, it is unlikely that VA 
medical records showing treatment for his claimed disorders 
in 1979 would impact the outcome of this case.  

The veteran was also afforded VA examination, but, as the 
record shows, he did not appear for his scheduled VA exam in 
February 2004.  See 38 C.F.R. § 3.655(b) (2005) ("when a 
claimant fails to report for an examination scheduled in 
conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record").  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection

The veteran claimed service connection for a skin disorder in 
May 2002.  Later, in March 2003, the veteran claimed service 
connection for a bone disorder in his feet, secondary to his 
skin disorder.  In subsequent statements, and during his 
January 2006 Board hearing, the veteran claimed that the bone 
and skin disorders of his feet relate to his exposure in 
Vietnam to Agent Orange.  For the reasons set forth below, 
the Board disagrees with the veteran's claims.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2005).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2005).

Service connection may be awarded where the evidence shows 
that a veteran had a chronic condition in service or during 
an applicable presumptive period and still has the condition.  
38 C.F.R. §§ 3.303(b), 3.307, 3.309 (2005).  If there is no 
evidence of a chronic condition during service or during an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Service connection may also be 
granted for disease that is diagnosed after discharge from 
active service, when the evidence establishes that such 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2005).  

Generally, to establish direct service connection for a 
disability, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999).  

      Skin Disorder of the Feet

The record demonstrates that the veteran has a current skin 
disorder of his feet.  VA treatment records dated in June 
2002 indicate nail dystrophy, pseudomonas of nail plate, and 
psoriasis, while April 2002 VA treatment records indicate a 
fungal infection.  Based on this evidence, the Board finds 
the first element of Pond established for this claim.  Pond, 
12 Vet. App. at 346.  

The record lacks medical evidence, however, which shows that 
the veteran incurred an inservice skin disease or disorder 
involving his feet.  Multiple service medical records, dated 
between January 1967 and October 1968, indicate treatment for 
lesions and ulcerations on the skin of the penis.  Another 
record, dated in August 1966, indicates allergic dermatitis 
and rash on the veteran's hands.  And, on his separation 
report of medical history, the veteran indicated a positive 
responses to the inquiries "mumps", "tumor, growth, cyst, 
cancer", and "boils[.]"  Nevertheless, this report of 
medical history is negative for problems involving the feet; 
no service medical records refer to problems with the feet; 
and the separation report of medical examination is negative 
for the veteran's skin and feet.  As such, the Board finds 
the second element of Pond unestablished here.  Pond, 12 Vet. 
App. at 346.  

The Board also notes that the earliest post-service medical 
evidence showing a skin disorder of the feet is found in the 
April 2002 VA treatment records noted above.  These records 
are dated over 34 years following service.  And also of 
consideration is that the veteran did not file a service 
connection claim for a skin disorder until May 2002, also 
over 34 years following service.  The Board recognizes that 
the veteran claims that missing private and VA treatment 
records would evidence treatment for his skin disorder in the 
mid to late 1970s.   But even so, the Board cannot ignore the 
simple fact that the record contains no post-service records 
of treatment in the late 1960s, early to mid 1970s, 1980s, or 
1990s.  As such, the record fails to demonstrate the post-
service continuity of symptomatology typically required to 
support a service connection claim such as this one, where 
evidence of an inservice disease or injury is lacking.  See 
38 C.F.R. § 3.303(b); Pond, 12 Vet. App. at 346.  
  
Likewise, the Board finds the third element of Pond 
unestablished here.  Simply put, there is no medical evidence 
of record providing a nexus between service and the current 
skin disorders of the feet.  As noted earlier, the RO 
provided the veteran in February 2004 with a VA dermatology 
examination, which might have resulted in such evidence.  
However, the veteran failed to appear for his examination.  
As he has a duty to participate in the development of his own 
claim, the Board must now, under 38 C.F.R. § 3.655, decide 
his claim based on the evidence of record.  See 38 U.S.C.A. § 
5107(a)(claimant has responsibility to present and support a 
claim for VA benefits); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991)(the duty to assist in development of a claim is 
not "a one way street").  And based on the evidence of 
record, there is no nexus connecting service with current 
disorder.  Pond, 12 Vet. App. at 346. 

The Board will now address the veteran's claim that exposure 
to chemicals such as the herbicide Agent Orange in Vietnam 
caused his skin disorder.    

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. § 3.307(a) (2005).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) (2005) are met, even though there is no 
evidence of such disease during service, provided further 
that the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) (2005) are also satisfied: Chloracne or other 
acneform disease consistent with chloracne; Type II diabetes 
mellitus (adult onset diabetes); Hodgkin's disease; multiple 
myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea); 
and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 
C.F.R. § 3.309(e) (2005).

The diseases listed at 38 C.F.R. § 3.309(e) (2005) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, 
and acute and subacute peripheral neuropathy shall have 
become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to 
an herbicide agent during active military, naval, or air 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

The Board finds that, as the veteran served in Vietnam during 
the covered period, he is presumed to have been exposed to 
herbicide Agent Orange.  However, the record does not support 
a finding that the veteran has been diagnosed with one of the 
disorders listed under 38 C.F.R. § 3.309(e).  He is therefore 
not eligible for a service connection finding under this code 
provision.  Moreover, even if he were diagnosed with one of 
these skin disorders, he would still not be eligible for 
recovery under this code provision.  As 38 C.F.R. § 3.307(a) 
makes clear, the qualifying skin disorder (e.g., chloracne) 
must become manifest within one year after service in 
Vietnam.  As already noted, the earliest medical evidence 
supporting the veteran's claim to a skin disorder is dated 
over 34 years following service.  And, even assuming the 
accuracy of the veteran's claims to post-service 
dermatological treatment in the late 1970s, the earliest 
medical evidence would still have postdated service by over 
10 years.  

The Board has reviewed and considered the veteran's 
statements that service relates to his skin disorder of the 
feet.  But, as a layperson without medical expertise or 
training, his statements alone are insufficient to prove the 
claim.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (laypersons are 
not competent to render medical opinions).  

As such, the preponderance of the evidence is against the 
veteran's claim, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

	Osteomyelitis of the feet

The veteran also claims that the skin disorder caused a 
disorder of the bones - osteomyelitis - in his feet.  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

In this matter, there is no evidence of a current bone 
disorder involving the feet, and the veteran is not service-
connected for the skin disorder.  As such, his claim cannot 
be granted under 38 C.F.R. § 3.310(a).  Nor could the claim 
be granted on a direct basis under 38 C.F.R. § 3.303, 3.307, 
or 3.309 - there is no medical evidence of a current bone 
disorder of the feet, no medical evidence of one while in 
service, and no medical evidence connecting a current 
disorder to service.  38 C.F.R. § 3.655; Pond, 12 Vet. App. 
at 346.  Again, the veteran's claims to the contrary cannot 
be considered medical evidence in this matter.  See Espiritu, 
supra.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 55.


ORDER

Service connection for infection of the feet is denied.  

Service connection for osteomyelitis is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


